GRIMES, Judge.
One of appellant’s points on appeal is identical to the point raised in Hall v. State, Fla.App.2d 1974, 303 So.2d 417. In Hall, supra, we certified the question to our Supreme Court as a matter of great public interest.
We, therefore, certify in the case sub ju-dice the same question as was certified in Hall, supra.
The other point on appeal is without merit.
Affirmed.
HOBSON, Acting C. J., concurs.
BOARDMAN, J., concurs only to the extent of certifying the question to the Supreme Court.